DETAILED ACTION
	This is in response to the Applicant's arguments and preliminary amendments filed on 09 February 2021 in which claims 17-32 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The references listed in the Information Disclosure Statement, filed on 09 February 2021, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qi (PG Pub US 2005/0033888 A1) discloses transparently mapping SCSI2 reservation protocol exchanges into corresponding SCSI3 reservation protocol exchanges. A mapping element may be operable within host systems that support SCSI2 reservation protocols. The mapping element intercepts and translates SCSI2 reservation exchanges into corresponding SCSI3 reservation protocol exchanges. The mapped exchanges may then be forwarded to a SCSI3 based storage subsystem to permit such an updated storage subsystem to appropriately interact with a cluster of .
Allowable Subject Matter
Claims 17-32 are allowed. The cited prior art alone or in combination fail to teach or make obvious on the following when considered in combination with other limitations in the claim: “intercepting network packets from the client node destined for a destination node outside the first local area network; forwarding the intercepted network packets to a multi-path agent that is network addressable within the first network; transforming the intercepted network packets to multi-path networking packets supporting a multi-path networking protocol; and forwarding, according to the multi-path networking protocol, the multi-path networking packets to the first routing circuitry for further routing along the first access network and/or to a second routing circuitry that is network addressable for further routing along a second access network” as recited in independent claim 17, “intercepting network packets from a client node destined for a destination node outside the first local area network; forwarding the intercepted network packets to a multi-path agent that is network addressable within the first network; receiving from the multi-path agent a selection of the intercepted network packets transformed according to a multi-path networking protocol” as recited in independent claim 28, “transforming the intercepted network packets to multi-path networking packets according to a multi-path networking protocol; and forwarding, according to the multi-path networking protocol, the multi-path networking packets to the gateway router for further routing along the first access network and/or to a second routing circuitry that 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        03/16/2022